Citation Nr: 1625731	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  06-06 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to increased evaluations for type II diabetes mellitus, currently evaluated as 20 percent disabling prior to November 27, 2006, and as 40 percent disabling as of that date.

2.  Entitlement to increased evaluations for incomplete paralysis of the sciatic nerve of the left lower extremity associated with type II diabetes mellitus, initially evaluated as 10 percent disabling from July 27, 2005 to November 27, 2006, and as 20 percent disabling as of that date.

3.  Entitlement to increased evaluations for incomplete paralysis of the sciatic nerve of the right lower extremity associated with type II diabetes mellitus, initially evaluated as 10 percent disabling from July 27, 2005 to November 27, 2006, and as 20 percent disabling as of that date.  

4.  Entitlement to a schedular total disability rating based on individual unemployability (TDIU) from August 6, 2011 to March 16, 2015. 

5.  Entitlement to a TDIU on an extraschedular basis from October 6, 2004 to November 27, 2006. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION


The Veteran served on active duty from July 1966 to July 1969.
This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in July 2009.

In January 2010 and June 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The June 2013 remand reflects that the issue of TDIU is currently on appeal as part and parcel of the Veteran's rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In a July 2015 rating decision, the agency of original jurisdiction (AOJ) awarded a TDIU from November 27, 2006 to August 6, 2011.  The decision assigned an effective date of November 27, 2006, by reasoning that that date was the earliest date upon which the schedular criteria for a TDIU were met. The decision also terminated the Veteran's TDIU benefits, effective August 6, 2011, the date upon which the Veteran became entitled to a combined disability evaluation of 100 percent.  Special monthly compensation (SMC) by reason of being housebound was also granted, effective March 17, 2015.  

As noted above, the issue of entitlement to a TDIU is part and parcel of the Veteran's increased rating claims; thus, the claim has been pending since October 6, 2004, the date the Veteran filed his claim for a higher rating for diabetes mellitus.  Although the schedular criteria for a TDIU were not met from October 6, 2004 to November 26, 2006, the Veteran has contended throughout the appeal that both diabetes and complications from diabetes preventing him from engaging in substantially gainful employment.  Thus, the issue of entitlement to a TDIU on an extraschedular basis from October 6, 2004, to November 26, 2006, is properly before the Board for appellate review, and the issue has been added to the title page as shown.

The July 2015 rating decision indicates that any entitlement to a TDIU after August 6, 2011 was moot, as the Veteran's combined disability evaluation was 100 percent from that date forward.  If a veteran already has a 100 percent schedular disability, TDIU is not available.  Green v. West, 11 Vet. App. 472 (1998).  However, even though no additional compensation may be paid when a disability rating of 100 percent is already in effect, a separate award of a TDIU based on a single service-connected disability may form the basis for a claim for special monthly compensation (SMC).  See Bradley v. Peake, 22 Vet. App. 280 (2008), which resulted in the revocation of VAOPGCPREC 6-99, which had held that TDIU could not be considered if claimant already had 100 rating for one or more disabilities. Thus, the issue of entitlement to a TDIU from August 6, 2011 to March 17, 2015 is not moot; it is ripe for appellate review, and the issue has been added to the title page as shown.  Id.  

The Veteran is in receipt of a total schedular evaluation for chronic kidney disease, as well as SMC by reason of being housebound, since March 17, 2015.  As the award of SMC represents the maximum allowable VA benefit, the Board finds that the issue of entitlement to a TDIU after March 17, 2015, is moot.  Id. 

The July 2015 decision also granted entitlement to separate 10 percent ratings for mild incomplete paralysis of the femoral crural nerves.  This issue was not appealed by the Veteran; thus, it is not ripe for appellate review.

The issue of entitlement to a TDIU on an extraschedular basis from October 6, 2004 to November 27, 2006, is addressed in the REMAND section and is hereby REMANDED to the AOJ.  


FINDINGS OF FACT

1.   Prior to November 27, 2006, the Veteran's treatment for diabetes required the use of insulin and restricted diet, but did not require regulation of activities.  

2.  Since November 27, 2006, the Veteran's treatment for diabetes has required regulation of activities but does not result in episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations, nor does it require visits to a diabetic care provider more than once a month.  

3.  From July 27, 2005 to November 26, 2006, peripheral neuropathy of the lower extremities most closely approximated mild incomplete paralysis of the sciatic nerves bilaterally.

4.  Since November 27, 2006, peripheral neuropathy of the lower extremities most closely approximated moderate incomplete paralysis of the sciatic nerves bilaterally.

5.  From August 6, 2011 to March 16, 2015, the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  From October 6, 2004, to November 26, 2006, the criteria for a disability rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.41, 4.119, Diagnostic Code 7913 (2015).

2.  Since November 27, 2006, the criteria for a disability rating in excess of 40 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.41, 4.119, Diagnostic Code 7913 (2015).

3.  From July 27, 2005 to November 26, 2006, the criteria for an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

4.  Since November 27, 2006, the criteria for an initial disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

5.  From July 27, 2005 to November 26, 2006, the criteria for an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8520 (2015).

6.  Since November 27, 2006, the criteria for an initial disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8520 (2015).

7.  From August 6, 2011, to March 16, 2015, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

With respect to the TDIU claim, as this issue is being granted, no analysis of the duties to notify or to assist is warranted.  

The peripheral neuropathy claims arise from an original grant of service connection.    In Dingess/Hartman v. Nicholson, the U.S. Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify on these issues has been satisfied. 

In regard to entitlement to a higher rating for diabetes, the Veteran was provided with compliant notice by an August 2005 letter.

As to the duty to assist, all available service treatment records, VA medical treatment records, and private treatment records have been obtained.   The June 2013 remand directed that the Veteran be asked to identify all non-VA providers who have treated him for the disabilities on appeal, so that their records may be obtained.   A letter was sent to the Veteran in January 2015, asking the Veteran to identify all such providers and provide his written authorization to obtain his records.  The Veteran did not respond; thus, VA's duty to assist him in this record has been met.  Over the course of his appeal, the Veteran has undergone numerous VA examinations.  The record does not reflect that these examinations are inadequate for rating purposes.  Instead, they contain sufficient information to rate the Veteran under the applicable Diagnostic Codes.
   
The Veteran testified at a video conference hearing before the undersigned in July 2009.  Pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), the presiding officer at a hearing must fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the AVLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claim at issue.  That said, the AVLJ asked specific questions directed at whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  Though the AVLJ did not specifically identify any pertinent evidence not already associated with the claim file, the Veteran volunteered his treatment history and symptoms throughout the course of the appeal.  The Veteran is thus not shown to be prejudiced on this basis.  

Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  Instead, the hearing focused on the elements necessary to substantiate the claims at issue here.  The Veteran, through his testimony, demonstrated actual knowledge of the elements necessary to substantiate his claim.  The duties imposed by Bryant and 38 C.F.R. § 3.103(c)(2) have been satisfied.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the record.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. 

II.  Evaluation of Diabetes

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's type II diabetes mellitus has been evaluated as 20 percent disabling prior to November 27, 2006, and as 40 percent disabling since that date, under 38 C.F.R. § 4.119, Diagnostic Code 7913.  A rating of 20 percent is assigned for diabetes requiring insulin and restricted diet; or, oral hypoglycemic and restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913. A rating of 40 percent is assigned for diabetes requiring insulin, restricted diet and regulation of activities (avoidance of strenuous occupational and recreational activities).  Id. A rating of 60 percent is assigned for diabetes requiring insulin, restricted diet and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id. A rating of 100 percent is assigned for diabetes requiring more than one daily injection of insulin, restricted diet and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

The term "regulation of activities" is defined as an "avoidance of strenuous occupational and recreational activities."  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  In order for a claimant's diabetes to warrant a rating in excess of 20 percent, "it must be shown that a regulation of these activities is medically necessary."  Id.   

Throughout the course of the appeal, the Veteran has required insulin and restricted diet to manage his diabetes.  Entitlement to a disability evaluation of 40 percent from October 6, 2004 to November 26, 2006, requires evidence that diabetes required regulation of activities as defined by Camacho.   

As of October 2004, the Veteran was still working as a truck driver.  A September 2005 VA examination noted that the Veteran's activities "have not been restricted because of diabetes."  

VA treatment records from this period of time reflect that the Veteran's physicians urged him to get exercise and to lose weight in order to get control over his diabetes.  A private treatment record dated November 15, 2005, reflects that the Veteran was to be admitted to a home health care program as a result of his "uncontrolled" diabetes and hypertension.  The home health care worker was to monitor the Veteran's blood sugar and blood pressure readings at each visit.  According to the record, home health care was begun in September 2006 as a result of a respiratory disability, a back disability, gout, diabetes and hypertension.  The Veteran was observed to be walking with a walker, which was attributed to gout and a back disability.  There is no indication that any regulation of activities was attributed to diabetes mellitus.  

On review, the Board finds that a disability evaluation in excess of 20 percent for diabetes mellitus prior to November 27, 2006, is not warranted, because a preponderance of the evidence is against a finding that an "avoidance of strenuous occupational and recreational activities" was deemed "medically necessary."  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Although the Veteran's private treatment provider found that he was entitled to home health care benefits in part as a result of his diabetes mellitus, the concern was primarily over the Veteran's inability to properly monitor his blood sugar readings.  VA treatment records subsequent to November 2006 also reflect a need for regular exercise as a means of controlling the effects of the Veteran's diabetes; any difficulty in getting exercise was attributed to gout, back trouble and other disabilities that are outside the scope of this appeal.  Absent competent and credible evidence of regulation of activities, the criteria for a 40 percent rating or higher for the Veteran's diabetes prior to November 27, 2006, have not been met.  

A disability evaluation of 40 percent for diabetes mellitus has been assigned, effective November 27, 2006.  Thus, at a minimum, the evidence must show that the Veteran requires visits to a diabetic care provider at least twice a month; or, that he has episodes of hypoglycemia and/or ketoacidosis that result in at least one hospitalization per year.  

The Board has carefully reviewed the record, and finds no evidence that the Veteran had hypoglycemia or ketoacidosis requiring hospitalization at any time since November 27, 2006.  Although the Veteran has reported intermittent episodes of hypoglycemia, none of these episodes warranted hospitalization.  

The medical evidence since November 27, 2006 reflects that the Veteran visits a diabetic care provider once a month at most; however, he often goes for up to three months before such a visit.  During his July 2009 hearing, the Veteran estimated that he saw a diabetic care provider approximately once every two months.  A home health aide monitored his blood sugar readings, and he received a visit from a "Medicare doctor" about every five weeks.  The Veteran reported having fainted as a result of hypoglycemia.  However, as noted previously, there are no indications of ketoacidosis or hypoglycemia requiring hospitalization.  

There is nothing in the medical record indicating that the Veteran has had a progressive loss of weight or strength as a result of diabetes; in fact, the Veteran's weight has remained relatively stable despite the advice of his treating physicians to lose weight.  The Veteran has not lost strength as a result of diabetes; a review of the available VA clinical notes show that he has progressively gained more independence in his activities of daily living.  In August 2013, the Veteran reported that he was able to mow the lawn without stopping for a rest; in March 2015, the Veteran indicated that he was able to ambulate well inside his home.  

The Veteran does have erectile dysfunction, a complication of diabetes that is not separately compensable; however, he has not needed to visit a diabetic care provider more than once a month at most.  In a July 2012 statement, the Veteran asserted that his daily or near-daily visits from a home health aide qualifies as a daily or near-daily visit to a diabetic care provider, since the aide checked his blood sugar readings and helped to administer insulin.  The Board has considered the Veteran's assertion, but notes that these visits are not purely for the purpose of treating the Veteran's diabetes mellitus; instead, the service is provided to the Veteran by Medicare because of his difficulty ambulating, and because of his inability to appropriately monitor his blood sugar readings and blood pressure readings.  The Veteran visits a VA diabetic care provider approximately once every two to three months, according to available VA treatment records, whose sole purpose is to evaluate the severity of the Veteran's diabetes, make any adjustments to his treatment regimen as required, and educate the Veteran on appropriate management of the disease.  The home health aide who visits the Veteran only monitors the Veteran's blood sugar readings and administers insulin per the instructions of his diabetic care provider; thus, the Board finds that the daily home health visits are not daily visits to a diabetic care provider, as asserted by the Veteran in July 2012.  Thus, a disability rating in excess of 40 percent for diabetes mellitus since November 27, 2006, is not warranted.  

With regard to extraschedular consideration, the evidence shows that the Veteran's service-connected diabetes requires the use of insulin and a restricted diet; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  There is no allegation or evidence that the Veteran's diabetes results in symptoms not considered by the applicable Diagnostic Code.  To the extent that the Veteran's diabetes results in secondary complications (such as renal failure and peripheral neuropathy), these specific disabilities have been separately service-connected.   The evidence does indicate that the Veteran's diabetes and complications result in an inability to work; however, the Veteran has been granted a TDIU as a result of these symptoms.  The remainder of the Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for diabetes is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

III.  Evaluation of Peripheral Neuropathy

The rating schedule provides the following guidance in evaluating the severity of disabilities of peripheral nerves.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain [at times excruciating] is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will      be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  See 38 C.F.R. § 4.123. Neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See 38 C.F.R. § 4.124.

The Veteran's right and left lower extremity disabilities have been rated under the provisions of 38 C.F.R. § 4.124(a) (Diseases of the Peripheral Nerves), Diagnostic Code 8520 (paralysis of the sciatic nerve) as 10 percent disabling from July 27, 2005, to November 26, 2006, and as 20 percent disabling thereafter.  Under this Diagnostic Code, a rating of 10 percent is assigned for mild incomplete paralysis.  A rating of 20 percent is assigned for moderate incomplete paralysis.  A rating of 30 percent is assigned for severe incomplete paralysis.  A rating of 40 percent is assigned for moderately severe incomplete paralysis.  A rating of 60 percent is assigned for severe incomplete paralysis, with muscle atrophy.  A rating of 80 percent is assigned for complete paralysis: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

As this is a claim for increased initial rating, the period under appellate review begins on July 27, 2005, the date service connection was granted.  Fenderson, 12 Vet. App. 119. 

During a September 2005 VA examination, the Veteran reported a burning sensation in the soles of his feet for the past six months.  He had restricted ambulation, but this was attributed to nonservice-connected gout.  He had no specific treatment for his peripheral neuropathy other than treatment of his diabetes.  

An April 2005 VA clinical note reflects that the strength in the Veteran's lower extremities was 5/5.  There was no edema, and an MTP squeeze test was negative.  Limited ambulatory ability was attributed to gout.  In May 2005, the Veteran reported being able to walk two to three blocks, approximately two to three times a week.  

On review, the Board finds that the Veteran's peripheral neuropathy of the right and left lower extremities does not warrant disability ratings in excess of 10 percent for each extremity.  There is simply no evidence upon which to base a finding that the Veteran had "moderate" incomplete paralysis of the sciatic nerve, or that he had any incomplete paralysis at all.  His symptoms are primarily sensory in nature, which warrants a finding of mild, or, at most, moderate symptomatology.  As the Veteran had normal strength, reflexes and pain response during VA examinations and clinical visits, and because there is no evidence of functional impairment that can be attributed solely to peripheral neuropathy, a disability rating in excess of 10 percent for right and left peripheral neuropathy prior to November 26, 2006 is not warranted.

In order to demonstrate entitlement to a disability rating in excess of 20 percent since November 27, 2006, the evidence must show that there is "severe" incomplete paralysis of the lower extremities.  

During a December 2006 VA examination, the Veteran reported numbness and tingling in his lower extremities, from his feet to his knees that had had an onset approximately four years prior.  The Veteran stated that these symptoms confined him to a wheelchair.  A neurological evaluation showed diminished reflexes and sensation throughout the lower extremities.  There was no bowel or bladder dysfunction.  

In February 2007, the Veteran reported that he had been exercising and had lost a significant amount of weight.  In March 2008, the Veteran indicated that he was "doing well," and had "no acute complaints"; however, he did have intermittent numbness in the left foot.  In May 2008, the Veteran reported that both lower extremities were affected by numbness and tingling, and that he was in a great deal of pain.  In July 2008, the Veteran reported to his VA treatment provider that he had pain and a burning sensation in his left lower extremity, but not the right.  He also had stiffness on initial movement.  During an April 2009 clinical evaluation, the examiner noted decreased sensation in the left lower extremity, and impaired monofilament testing on the right.  

The Veteran was afforded a VA peripheral nerves examination in December 2011.  The Veteran reported numbness and tingling in both lower extremities.  On evaluation, the examiner characterized the pain, numbness and tingling in the Veteran's lower extremities as "moderate."  Strength and reflexes were normal in both lower extremities.  Both extremities had lost hair and had smooth and shiny skin.  The examiner indicated that there was no incomplete paralysis of either lower extremity.

During an August 2013 VA clinical evaluation, the Veteran reported that he was becoming more independent in his activities of daily living, including being able to mow the lawn without stopping.  In February 2015, the Veteran reported that he could walk around his home.  

During a March 2015 VA examination, the Veteran reported that the numbness and pain in his feet prevented prolonged walking or standing.  He had "severe" pain and paresthesia in both lower extremities, as well as "mild" numbness in the right lower extremity and "severe" numbness in the left lower extremity.  Motor testing was normal; there were diminished deep tendon reflexes in the left knee, but such were normal on in the right knee.  Deep tendon reflexes were absent in both ankles.  There was decreased sensation throughout both extremities.  The examiner characterized the Veteran's incomplete paralysis of the sciatic nerve as "mild," but noted that his neuropathy precluded him from performing manual labor for safety reasons.  

Since November 27, 2006, the Veteran's peripheral neuropathy symptoms more closely approximate "moderate" symptomatology.  The Veteran's symptoms are almost entirely sensory in nature, which warrant a conclusion of "mild" symptoms, or, at worst, moderate symptoms.  During a December 2006 VA examination, the Veteran reported that his symptoms were so severe that he had been confined to a wheelchair for several years; these statements are at odds with the findings on the September 2005 VA examination, during which the Veteran reported only mild sensory loss for the past 6 months.  In addition, the Board notes that in February 2007, just over two months later, the Veteran reported that he had been exercising that he had lost a significant amount of weight.  The Board has no doubt that the Veteran's symptoms wax and wane, and that some days are better than others; however, in this case, the inconsistency with which the Veteran reports the onset, frequency and severity of his symptoms diminishes the credibility of his assertions.  

Moreover, the Board notes that the Veteran's difficulty ambulating near the end of 2006 was attributed by his home health aide to gout.  VA clinical notes since December 2006 show that the Veteran's ability to ambulate and engage in activities of daily living significantly improved, to the point where the Veteran was able to mow his lawn and engage in activities around the house without difficulty.  

The Board notes that "moderate" sensory abnormalities and "severe" sensory abnormalities were noted on the Veteran's December 2011 and March 2015 examinations, respectively.   Notably, however, the December 2011 VA examiner indicated that there was no incomplete paralysis of the bilateral lower extremities, and the March 2015 VA examiner characterized any such incomplete paralysis as "mild."  The Board concludes that these symptoms are wholly sensory in nature, and finds that the Veteran's peripheral neuropathy symptoms more closely approximate the criteria for a disability rating of 20 percent for each extremity.  There is simply no evidence of "severe" incomplete paralysis of the nerves of either lower extremity.  

In sum, the Board finds the criteria for higher evaluations for the Veteran's peripheral neuropathy of the lower extremities have not been met.  Accordingly, the claims must be denied.  Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule   does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.

With regard to extraschedular consideration, the evidence shows that the Veteran's service-connected peripheral neuropathy of the right and left lower extremities results in essentially sensory findings; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  There is no allegation or evidence that the Veteran's peripheral neuropathy results in symptoms not considered by the applicable Diagnostic Code.  The evidence does indicate that the Veteran's peripheral neuropathy results in an inability to work; however, the Veteran has been granted a TDIU as a result of these symptoms.  The remainder of the Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for peripheral neuropathy is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

IV.  Entitlement to a TDIU

A claim for a TDIU is part of a rating claim when such TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  On appeal is the diabetes mellitus claim for the period beginning from October 6, 2002.  A TDIU rating is in effect from November 27, 2006, to August 5, 2011.  The question under consideration here is whether the Veteran is entitled to a TDIU from August 6, 2011 to March 17, 2015, when SMC was granted.  

Total disability ratings for compensation may be assigned if the schedular rating is less total when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule that is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (stating that level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  See also Todd v. McDonald, 27 Vet. App. 79, 86 (2014) ("determining entitlement to TDIU requires an individualized assessment").

During the period from August 6, 2011 to March 17, 2015, the Veteran's service-connected disabilities included at least one disability rated at 40 percent or more (diabetes mellitus, rated as 40 percent disabling since November 27, 2006) and sufficient additional disability (including the 30 percent for coronary artery disease granted above) from other service-connected disabilities, to bring the combined rating to 100 percent effective from August 6, 2011.  Therefore, the Veteran is eligible for TDIU consideration on a schedular basis.  See 38 C.F.R. § 4.16(a) . 

An August 2009 general medical VA examination found that the Veteran was unable to return to his former job as a truck driver because of the peripheral neuropathy affecting his feet.   Similarly, a March 2015 VA examination concluded that the Veteran's diabetes and associated complication prevents him from obtaining substantially gainful employment in any position that requires manual labor, such as driving a truck.

These findings pertaining to the impact on employability of the service-connected diabetes mellitus and complications, as well as evidence on file regarding other service-connected disabilities, reflect that due to the service-connected disabilities, the Veteran was unemployable throughout the period from August 6, 2011 to March 16, 2015.

The evidence is at least in relative equipoise as to whether the Veteran could have engaged in substantially gainful employment during this period of time.  As such, when reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities are as likely as not of such severity as to prevent him from securing or following substantially gainful employment during the period from August 6, 2011 to March 16, 2015.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, a TDIU is warranted from August 6, 2011 to March 16, 2015.

The Board must adjudicate claims for SMC that are reasonably raised by the record.  Akles v. Derwinski, 1 Vet. App. 118 (1991).  The Board has accordingly considered whether a claim is raised for SMC at the "statutory housebound" rate from August 6, 2011, to March 16, 2015.  The regulations pertinent to TDIU allow VA to construe a "single service-connected disability" to include disabilities of one or both lower extremities or one or both lower extremities; disabilities resulting from a common etiology or single accident; disabilities affecting a single body system (e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric); multiple injuries incurred in action; or, multiple disabilities incurred as a prisoner of war in computing whether a veteran meets the threshold 60-percent and 40-percent thresholds for TDIU.  38 C.F.R. § 4.16(a).  However, the United States Court of Appeals for the Federal Circuit has held that the criteria relating to TDIU are not applicable to a claim for SMC, and that a Veteran must literally have at least one service-connected disability rated at 100 percent in order to qualify for SMC.  Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).   The Veteran in this case did not literally have at least one service-connected disability rated at 100 percent prior to March 16, 2015, so the question of entitlement to SMC prior to March 16, 2015, is not raised by the issue on appeal.  

.
ORDER

Entitlement to increased evaluations for type II diabetes mellitus, currently evaluated as 20 percent disabling prior to November 27, 2006, and as 40 percent disabling as of that date, is denied.

Entitlement to increased evaluations for incomplete paralysis of the sciatic nerve of the left lower extremity associated with type II diabetes mellitus, initially evaluated as 10 percent disabling from July 27, 2005 to November 27, 2006, and as 20 percent disabling as of that date, is denied.

Entitlement to increased evaluations for incomplete paralysis of the sciatic nerve of the right lower extremity associated with type II diabetes mellitus, initially evaluated as 10 percent disabling from July 27, 2005 to November 27, 2006, and as 20 percent disabling as of that date, is denied.

Entitlement to a schedular TDIU from August 6, 2011 to March 16, 2015 is granted.


REMAND

A review of the evidence shows that the requirements are met for referral of the issue of entitlement to a TDIU from October 6, 2004 to November 26, 2006, to the Director of Compensation Service for extraschedular evaluation under 38 C.F.R.        § 4.16(b) (2015).  

According to the evidence of record, the Veteran was still employed as a truck driver in October 2004; soon after that, however, he retired, stating that he could no longer perform adequately as a result of his diabetes and associated complications.  The Veteran asserts that he has been unemployed ever since.  

Although it is unclear when the Veteran actually stopped working, the Board also finds that the evidence supports a conclusion that his inability to maintain substantially gainful employment is the result of service-connected disabilities.  Because he met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted.

Accordingly, the case is REMANDED for the following action:

1.  After completing any clarification, development or action deemed appropriate, send the case to the Director of Compensation Service for extraschedular evaluation for TDIU under the provisions of 38 C.F.R. § 4.16(b) (2015).

2.  After the development requested above has been completed, if any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


